Citation Nr: 1737287	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  11-08 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a non-posttraumatic stress disorder (PTSD) psychiatric disorder, to include major depressive disorder and anxiety.

2.  Entitlement to service connection for a heart disorder, including coronary artery disease and hypertension, as secondary to a non-PTSD psychiatric disorder.  

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.  These matters come before the Board of Veterans Appeals (Board) on appeal from February 2010, December 2010, and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
 
The Veteran testified before the undersigned Veterans Law Judge via videoconference in February 2014.  A transcript of this hearing is containing in the Veteran's Legacy Content Manager (LCM) system.  

These matters were previously before the Board in May 2014, February 2015, and April 2016.  They have been returned to the Board for appellate consideration.  

In the February 2015 decision, the Board denied the Veteran's claim of entitlement to service connection to PTSD.  Accordingly, this issue is no longer on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems and the LCM system.  LCM contains a May and June 2016 VA examination reports.  Otherwise LCM contains documents that are duplicative of the evidence in VBMS.  


FINDINGS OF FACT

1.  A psychiatric disorder did not have onset in and is otherwise not related to military service.  

2.  A heart disorder did not manifest during service, within one year of separation from service, is not otherwise related to active service, and is not caused or aggravated by a service-connected disability.

3.  Bilateral hearing loss did not manifest during service, within one year of separation from service, and is not otherwise related to active service.  Any pre-existing hearing loss was not aggravated beyond the normal course of the disorder during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a non-PTSD psychiatric disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a heart disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1153, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONs

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in December 2009, February 2010, and February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claimed disorders.  The Veteran was afforded VA examinations in 2010, 2014, 2015, and 2016 regarding the psychiatric disorder and hearing loss claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, taken together, the VA examinations are adequate to decide the claims.  The medical opinions are predicated on a full reading of the STRs, consider the pertinent evidence of record, and are supported with a complete explanation.  

However, no VA examination was provided to the Veteran's claim of entitlement to service-connection for a heart disorder.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, the Veteran did not assert that CAD or hypertension was diagnosed during service, is due to active service, or is otherwise linked to active service.  Likewise, the STRs do not contain any complaints, diagnoses, or treatment for any heart disorder symptoms.  Rather, the Veteran asserts this disorder is due to his psychiatric disorder.  Thus, absent an indication that a link may be established between the Veteran's service and CAD, a VA examination is not warranted. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the Board finds compliance with the prior remands.  A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In the context of an examination, there is no Stegall violation when an examiner makes the ultimate determination required by the Board's remand, because such determination constitutes substantial compliance.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The 2014 and 2015 remands directed the RO to obtain examinations and opinions regarding hearing loss and psychiatric disorder claims.  On remand, these opinions were obtained.  However, the Board found these inadequate.  In 2016, the Board remanded and directed the RO to contact the Veteran for any private medical records, to obtain outstanding VA treatment records, and to provide VA medical opinions for the Veteran's claims.  Records were obtained in April 2016, and VA opinions were rendered in May and June 2016.  In addition, the Veteran was sent a letter with enclosed authorizations and releases in order to obtain outstanding private treatment records.  Thus, there has been compliance with the prior remand.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) 6the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss and hypertension, manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

Last, the Veteran's entrance examination conducted in July 1972 showed audiological data that meets the VA criteria for a hearing loss disability.  The VA examinations of record have addressed the Veteran's claim on a direct theory of entitlement because the evidence is highly suggestive of a finding that the audiologic data from the entry examination is flawed.  Because of the uncertainty in this matter, the Board will adjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss on a direct theory of entitlement (in-service incurrence) and on a service aggravation theory.  Regarding the latter theory, for the Veteran to be entitled to service connection for a bilateral hearing loss, he must show that bilateral hearing loss was aggravated beyond its natural progression during his active duty. See 38 U.S.C.A. § 1153 (West 2014).  Where a disability is noted upon entry into service, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the Veteran to establish aggravation.  38 U.S.C.A. § 1153; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Because bilateral hearing loss was noted on the Veteran's entry examination in July 1972, the claim is one for aggravation.  

Non-PTSD Psychiatric Disorder

The Veteran contends he suffers from a psychiatric disorder as a result of his military service.  At the February 2014 Board hearing, he testified that psychiatric symptoms started three months after he separated from military service.  He indicated that as a bugler, he was assigned to participate in funerals.  He made specific reference to numerous communications with family members of the deceased service members, and how he would have recurring nightmares of him being approached by individuals wearing black and asking him why their sons or daughters had died.  In a January 2011 notice of disagreement, the Veteran's representative asserted that due to his duties as a bugler for burial services, the Veteran saw approximately 300 men, women, and children buried during a six month period during his active duty.  As a result, the Veteran reportedly had nightmares of faceless people crying and screaming over a casket containing their loved one.  The Veteran was also described as being unable to keep a job, going through roughly 12 jobs during the previous 10 years.  The Veteran also had been married four times.  Significantly, the Veteran via his representative argued that the Veteran turned to alcohol and drugs to calm his nerves and essentially self-treat his psychiatric symptoms.  

The STRs show the Veteran reported having frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort at the time of his induction examination.  The contemporaneous July 1972 examination report at entry showed a normal psychiatric clinical evaluation.  A September 1975 report of medical history at discharge showed that the Veteran reported depression or excessive worry.  However, the contemporaneous psychiatric evaluation was again normal.  

Post-service VA treatment records show some mention of psychiatric symptoms prior to 2010, although multiple depression and PTSD screens were negative.  In a January 2010 VA record, the Veteran reported PTSD symptoms as a result of playing his bugle during many funerals in service.  He reported symptoms for the last eight years.  Specifically, the examiner found the Veteran had flashbacks, nightmares, intrusive thoughts, irritability, numbness and isolation, which are typical PTSD symptoms.  She also noted that the Veteran attempted to avoid triggers.  The diagnoses were PTSD and depression.  No etiological opinion was provided.

The Veteran underwent a VA examination in November 2010 in which the examiner diagnosed depressive disorder, not otherwise specified, and an alcohol abuse disorder, in remission.  No etiological opinions were provided for these diagnoses.   

The Veteran underwent another mental health VA examination in July 2014.  The examiner diagnosed depression and anxiety disorder, not otherwise specified.  The examiner opined that it was more likely than not that depression caused the Veteran to dwell on past events such as burial detail, rather than his limited time on burial detail causing him depression over 40 years later.  Because the Veteran is presumed sound upon entrance, this examination was found inadequate.  

An addendum opinion was rendered in April 2015.  In pertinent part, the examiner noted that the Veteran was presumed sound at induction into military service, despite his report of psychiatric symptoms at the time of his induction examination.  Noting that the Veteran reported the same symptoms in the same manner at the time of his separation examination and that the separation examination nevertheless documented no psychiatric diagnosis, the examiner asserted that there was a "presumption of soundness" at the time of discharge based on the lack of clinical evidence at the time of separation.  The examiner further argued that the Veteran's statements during his active duty were lay statements regarding a clinical diagnosis and do not represent a diagnosis of a clinical disorder at that time.  The examiner eventually opined that it was more likely than not that the Veteran's depression and anxiety were caused by his post-military chronic and severe alcohol and drug abuse, and problems caused by his alcohol and drug abuse since military service.  The examiner found no nexus between current symptoms and military service.  This examination was found inadequate because there were extensive in-service reports that documented the Veteran's problems with hygiene, dress, initiative, as well as the necessity of supervision and counseling.

VA afforded the Veteran an examination for his claim in June 2016.  The diagnosis was other specified depressive disorder with anxious features, alcohol use disorder, and cannabis use disorder.  The examiner conducted a thorough review of the Veteran's psychiatric history and provided a comprehensive discussion of the Veteran's service and post-service history.  The examiner opined as follows:  1) that it was less likely than not that a non-PTSD psychiatric disorder, specifically depression and anxiety, had its onset during military service or is otherwise related to such service, to include any psychiatric symptoms during service or due to his military duties during active duty; 2) that the Veteran's in-service performance evaluations reflecting problems with hygiene, dress, initiative, and requiring supervision and counseling, was a reflection of the Veteran's enduring pattern of not conforming to expected social norms, not a reflection of a mental disorder such as depression and anxiety; and 3) that the Veteran's post-military functioning was in some way different than his pre-military or in-service functioning is erroneous.

The examiner explained that the preponderance of evidence indicated that the Veteran first manifested clinically significant symptoms of depression and anxiety several years after the end of his military service.  The Veteran, on clinical interview, did not report that he had symptoms of depression or anxiety during military service.  He had actually reported that he first noticed these symptoms in the 1980s, which was noted to be "at least 5 years after he separated from the military."  The Veteran did not seek treatment until 2010.  As such, the evidence did not support a nexus between the Veteran's current symptoms and diagnoses and any experience or report of symptoms in the military.  

The examiner then noted that the Veteran had demonstrated an "enduring pattern of not conforming to expected social norms."  The Veteran had reported that this pattern began during school years.  The examiner reported that this pattern continued through military service, as the Veteran had reported that he never wanted to serve, never tried to make rate, was repeatedly in trouble, and was, per the Veteran's own report, a "major screw up."  The pattern continued after service, as shown through the Veteran's holding of multiple jobs, feelings of being bored, and marriages to multiple women.  The examiner opined that this did not reflect a mental disorder such as depression or anxiety.  The examiner reiterated that the Veteran's post-military functioning was the same as it was before and during his service.  The pattern of difficulties holding jobs, multiple marriages, and substance abuse, was part of the Veteran's approach towards life roles and responsibilities.  The examiner agreed with the 2015 VA opinion that had noted the Veteran's reports of depression and excessive worry on separation examination.  But the examiner noted that the contemporaneous clinical examination did not show evidence of a mental disorder, noting that a lay person could comment on their subjective experience, but did not have the training of a clinician and is not competent to diagnose mental disorders or to decide what behavior or symptoms fall outside the normal range of human experiences.  The clinician who conducted the Veteran's separation examination, noted the examiner, would have been trained in such determinations, and the examination report showed no evidence that the clinician found any psychiatric disorder, notwithstanding the Veteran's complaints of depression and excessive worry.  Rather, the examiner opined that the Veteran's depression was secondary to his substance use disorder, as a product of chronic substance abuse and the psychosocial sequelae which resulted.   

VA treatment records beginning in 2010 demonstrate some treatment for the Veteran's psychiatric disorders.

After a thorough review of the record, the Board finds that service connection for a psychiatric disorder other than PTSD is denied.  The Veteran meets the present disability element of service connection, as the competent evidence shows diagnoses of depression and anxiety disorder, or with anxious features. 

However, the preponderance of the evidence is against a finding that any of the Veteran's psychiatric diagnoses are related to his military service.  In this regard, the Board finds the opinions from the June 2016 examination are highly probative.  The examiner conducted a very thorough review of the record and provided a detailed rationale.  The opinion addressed the identified behavioral patterns during the Veteran's service and accounted for his statements regarding psychiatric symptomatology post-service.  In short, the opinion is adequate and the Board accords it significant weight.  See Nieves-Rodriguez v. Shinseki, 22 Vet. App. at 304 (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  

The Board has considered the Veteran's lay statements.  To the extent that the Veteran asserts his current depression with anxious features is related to service, the Board finds that his statements are not competent in this regard.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case. "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But here, the specific etiology of depression with anxious features, or anxiety disorder, is not capable of lay observation as it is an internal psychiatric condition and is distinguishable from ringing in the ears, a broken leg, or varicose veins.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, the Board does not assign any probative weight to these statements.

Additionally, the Veteran's lay assertions are outweighed by the June 2016 VA examiner's opinion that there is no relationship between his psychiatric disorders and military service.  That opinion is more probative as it is based upon medical expertise and a review of the relevant medical literature and evidence.  In summary, the most probative evidence of record is against the Veteran's claim of entitlement to service connection for a non-PTSD psychiatric disorder.  There is no doubt to be resolved in this matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Disorder

The Veteran contends that his heart disorder is secondary to his psychiatric disorder.  See January 2011 statement.  In September 2010, the Veteran suffered a myocardial infarction and was subsequently diagnosed with CAD and hypertension.  See September 2010 private treatment records.  Thus, the present disability element of service connection is met.  

However, the Board finds against this claim.  First, service connection for a non-PTSD psychiatric disorder is denied in the instant decision, and service connection for PTSD was denied previously.  Accordingly, the claim of entitlement to service connection for a heart disorder under a secondary theory of entitlement lacks merit because the primary disability upon which the claim is based is not service-connected. See 38 C.F.R. § 3.310.  On this basis, the claim is denied.

Second, for the Veteran's claim on a direct basis, there has been no examination to determine whether a heart disorder is directly related to service.  However, as noted above, a heart disorder was not asserted or otherwise indicated to have developed in service, proximate to service, or otherwise to be directly linked to service.  The STRs do not document the presence of CAD or any heart symptoms, including hypertension.  The medical records do not show, and the Veteran does not assert, that any heart disorder manifested within one year of service discharge.  Absent any indication that a heart disorder is related to the Veteran's service, service connection must be denied on a direct basis.

The Board acknowledges that the Veteran served during the Vietnam War.  His DD 214 indicates he served aboard the USS Tripoli.  His military personnel records are partially illegible, but show that the Veteran served aboard the U.S.S Tripoli during the last 17 to 18 months of his military service, beginning sometime in April 1974.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii)(2016).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure include coronary artery disease. 38 C.F.R. 
§ 3.309(e).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2016); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).  Although the USS Tripoli sent crew members ashore for a beach party at Da Nang in July 1967 and operated as a troop transport with helicopters and smaller vessels transporting troops on and off the Vietnam shore intermittently from May 1967 to December 1973, it does not appear that the USS Tripoli docked or sent troops ashore to Vietnam in any other circumstance.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated July 28, 2017), http://vbaw.vba.va.gov/bl/21/rating/ VENavyShip.htm.  

As noted above, the Veteran did not serve aboard the USS Tripoli until after December 1973.  After that point, the U.S.S. Tripoli did not operate in Vietnam's inland waterways, dock to shore, or send troops to shore.  The Board thus finds that the Veteran was not exposed to Agent Orange in service.  This is consistent with the Veteran's own statements, as the Veteran does not contend that he was exposed to Agent Orange during his service.  He does not contend that he stepped foot on the Vietnam mainland, either.  His only arguments have been that his heart disorder is secondarily related to a psychiatric disorder.  Therefore, absent any indication the Veteran was exposed to Agent Orange during his service, service connection for a heart disorder is denied on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

In short, the record does not demonstrate that the Veteran's heart disorder is related to service.  The Veteran only claims his heart disorder is related to a psychiatric disorder.  As discussed above, service connection is not warranted for a psychiatric disorder.  In addition, the preponderance of the evidence is also against these claims for service connection based on the direct theory of entitlement.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. 49.

Bilateral Hearing Loss

The Veteran claims he has bilateral hearing loss as a result of acoustic trauma sustained during military service.  In his April 2010 notice of disagreement, the Veteran indicated that he served as an aviation boatswain mate and was exposed to noise in this occupation.   In the February 2014 hearing, the Veteran testified that he first noticed difficulty with hearing six to eight months after he separated from service.  

Impaired hearing for VA purposes is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

First, the Board finds that the Veteran has a current hearing loss disability for VA purposes.  On initial VA examination in February 2010, multiple auditory thresholds were 40 decibels or greater.  See 38 C.F.R. § 3.385.  Second, the Board finds that there is noise exposure during service.  The Veteran provided competent and credible testimony of noise exposure as a fuel communications crewman without hearing protection in his lay statements. The Veteran specifically described how he endured "loud buzzes on equipment" as part of his duties. See October 2010 VA Examination Report. The Veteran's DD-214 indicates he was a crewman; thus, the Board accords these statements probative weight because they are consistent with the places, types and circumstances of the Veteran's service as shown by his service record. 38 U.S.C.A. § 1154(a) (2016). Accordingly, the issue for resolution in this case is whether the Veteran's current hearing loss is related to noise exposure during active service.

At the Veteran's entry examination conducted in July 1972, pre-existing bilateral hearing loss was noted.  The best available copies of this examination report are almost illegible.  However, they show impaired hearing for VA purposes.  On testing, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Illegible
55
55
40
45
LEFT
55
55
45
45
60

However, at his September 1975 separation examination, his hearing results were improved.  Then, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
15
20
20
15
15

The examining physician noted in the September 1975 examination report that the Veteran did have mild high frequency hearing loss bilaterally.  

The Veteran underwent an examination in February 2010.  However, the Veteran's responses at that examination were inaccurate and the examiner was unable to render an opinion.  

A VA audiological examination was conducted in June 2014.  The examiner noted that she could not read the enlistment audiogram thresholds, but that the Veteran's discharge examination showed hearing to be within normal limits.  The examiner opined that it is less likely as not that the hearing loss is related to military noise exposure.  As a rationale, she noted that his hearing at release was within normal limits and there is no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma. However, the examiner failed to discuss that the Veteran's discharge examination noted mild high frequency hearing loss.  As such, the Board in February 2015 found the examination to be inadequate as it is based on an incorrect factual premise.  

An addendum opinion was provided in June 2015.  The examiner conducted a review of the STRs, which appeared to show moderate to moderately severe hearing loss bilaterally on entry examination in July 1972 and hearing within normal limits at 500 through 6000 Hertz (Hz) bilaterally on separation examination in September 1975.  Focusing on the normal hearing at the Veteran's release from active duty, the examiner opined that there was no significant threshold shift during service, no evidence of a hearing injury during service, and no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  In April 2016, the Board found this opinion to be inadequate because it did not account for the portion of the September 1975 separation examination report that notes mild high frequency hearing loss bilaterally.

Another VA opinion was provided in May 2016.  The examiner noted that hearing testing conducted at enlistment and at discharge showed that the Veteran did not have a significant threshold shift beyond normal variability while in service.  As such, the evidence of record showed that it was unlikely that the Veteran had hearing injury while in service.  Regarding the significance of the Veteran's entrance examination showing high levels of hearing loss, the examiner noted that there appeared to be hearing loss based on the thresholds reported.  The examiner explained that many factors could have temporarily affected hearing or the thresholds reported at enlistment, such as otitis media, having a cold/sinus issue, wax buildup, recent noise exposure, equipment malfunction, inconsistent responses from the test taker, examiner error, and other unspecified reasons.  Determining which of these factors could have affected the examination conducted over 40 years earlier was difficult, if possible at all, noted the examiner.  The examiner emphasized that the primary inquiry in cases like the instant claim is whether the Veteran had a significant threshold shift beyond normal variability/normal progression during service.  The evidence "clearly and convincingly show that the [V]eteran did not have a significant threshold shift while in service."  

Next, regarding the mild, bilateral, high frequency hearing loss mention in the September 1975 separation examination, the examiner noted that the thresholds reported at that time were within what is traditionally considered the normal hearing range.  The examiner noted that the thresholds at 4000 and 6000 Hz, the high frenzies, were 20 and 25 decibels (dB) on the right and 15 and 20 dB on the left.  These levels are at the borderline between mild hearing loss and the "normal hearing range", noted the examiner.  Explaining, the examiner indicated that the September 1975 examiner could have been of the opinion that the "mild" range began at 20 dB.  That is, the mild hearing loss reported at the September 1975 separation examination is what the June 2016 VA examiner would have included within "normal hearing range."  In any event, the examiner found that there did not appear to be any significance in the wording choice by the discharge examiner based on the thresholds reported at that time.  

Last, the examiner addressed the Veteran's February 2014 hearing testimony that describes the Veteran first noticing diminished hearing within six to eight months of his separation from service.  The examiner opined that the evidence clearly and convincingly shows that the Veteran did not have a hearing injury during his military service.  Further, delayed onset of hearing loss was unlikely to occur.  Thus, the examiner found that the evidence rebuts the Veteran's subjective report of hearing loss while in service or within six to eight months of his separation.  The examiner explained that though the Veteran had noise exposure during service, the evidence showed that there was no "noise injury" during the Veteran's service.  Explaining, the Veteran referred to studies conducted that shows that it is difficult to predict who will be noise exposed during service, and if someone is exposed, whether there will be a noise injury.  The examiner indicated that not everyone exposed to noise will suffer noise injury, and delayed onset hearing loss due to prior noise exposure is unlikely to occur.  As such, if the evidence shows no significant threshold shift during military service, as in the present case, there is no hearing injury during service and any hearing loss occurring after service is less likely as not related to noise exposure from service.  The examiner identified a series of post-service occupations and recreations in which the Veteran would have undergone noise exposure.  The examiner opined that this evidence rebutted the Veteran's statements that he suffered diminished hearing during service or shortly thereafter.  Concluding, the examiner opined that in the absence of audiometric evidence of noise injury during the Veteran's service, an affirmative opinion that the Veteran suffered some latent undiagnosed noise injury is directly in conflict with the objective evidence of record.  

After a thorough review of the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  

First, the Board finds that the Veteran's bilateral hearing loss, with the July 1972 entrance examination audiological findings taken at face value, was not aggravated beyond the natural progression of the disorder during service.  Simply put, the Veteran's hearing levels were significantly worse at entry than at his September 1975 separation examination.  The Veteran bears the burden of showing aggravation before the burden shifts to the Government to rebut it.  Here, the Veteran has not met his burden of showing that preexisting bilateral hearing loss was aggravated during service.  Thus, based on the evidence of record, the board finds that entitlement to service-connected aggravation of bilateral hearing loss is not warranted.  38 U.S.C.A. § 1153.  

Second, the evidence of record did not show a diagnosis of hearing loss during service or within one year of discharge.  Third, the evidence of record does not show that current hearing loss is related to service.  As noted above, the VA examinations during the claim and appeal period have implicitly operated on the finding that the Veteran did not have preexisting bilateral hearing loss.  The May 2016 VA examiner cited to numerous reasons why the testing results from July 1972 would be inaccurate.  Thus, the Board will adjudicate the Veteran's appeal on a direct theory of entitlement, considering the findings of the July 1972 entrance examination, but analyzing the Veteran's appeal outside of a theory of aggravation.  The Board finds that the Veteran's bilateral hearing loss is not directly related to his military service.  In making this finding, the Board accords the May 2016 VA opinion significant probative value.  The opinion was predicated upon a review of the relevant medical records, the Veteran's lay statements, and medical literature.  The examiner provided a comprehensive rationale for his opinion, and he addressed the previous inadequacies of record for the Veteran's claim.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 123-24.  The May 2016 VA opinion addressed the Board's primary concerns with the Veteran's lay statements describing the onset of hearing loss shortly after his service, the annotation of high frequency bilateral hearing loss in the September 1975 separation examination, and the theory that the Veteran could have suffered delayed onset hearing loss as a result of noise exposure during service.  The Board finds that this opinion is sufficient to support a finding that the Veteran's bilateral hearing loss did not have onset in service, was not incurred within one year of separation from service, and is otherwise not related to service.  

The Board has considered the Veteran's lay statements.  To the extent that the Veteran asserts his current bilateral hearing loss is related to acoustic trauma during his service, the Board finds that his statements are not competent.  The specific etiology of bilateral hearing loss, or the diagnosis of hearing loss, the degree of which is not capable of lay observation, is distinguishable from noting the presence of ringing in the ears, a broken leg, or varicose veins.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; Charles, 16 Vet. App. at 374.

Regardless, the Veteran's lay assertions are outweighed by the May 2016 VA examiner's opinion that there is no relationship between his bilateral hearing loss and military service.  That opinion is more probative as it is based upon medical expertise and a review of the relevant medical literature and evidence.  In summary, the most probative evidence of record is against the Veteran's claim of entitlement to service connection for a bilateral hearing loss.  There is no doubt to be resolved in this matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a non-PTSD psychiatric disorder is denied.

Service connection for a heart disorder is denied.

Service connection for bilateral hearing loss is denied.  




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


